USCA11 Case: 20-13758      Date Filed: 02/04/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13758
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TONY JEROME HENRY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:06-cr-00314-JSM-JSS-1
                   ____________________
USCA11 Case: 20-13758             Date Filed: 02/04/2022        Page: 2 of 2




2                          Opinion of the Court                     20-13758


Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
        Adam Labonte, appointed counsel for Tony Henry in this
appeal from the partial denial of his motion for a reduced sentence
under the First Step Act, 1 has moved to withdraw from further rep-
resentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. 2 Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and the partial denial of Henry’s motion
is AFFIRMED.




1 Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222.
2 We decline counsel’s invitation to adopt the position of other Circuit Courts
of Appeals regarding the applicability of Anders to the denial of motions under
the First Step Act.